Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2021 has been entered.

Claims 1-2, 5-9, 15-16, and 19-23 were canceled.  
Claims 24-50 were added.
Claims 3-4, 10-14, 17-18, and 24-50 are pending and under consideration. 

Withdrawn Rejections
Objections of claims 3 and 22 are withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 1 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 

Rejection of Claims 1-2 and 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 


Maintained / New Rejections Necessitated by Claim Amendment 
Claim Objections
Claim(s) 11-12, 31-32 and 42-43 is/are objected to because of the following informalities: “The vector of claim X” should read “The expression vector of claim X”.  Appropriate correction is required.

Claim(s) 12, 32, and 43 is/are objected to because of the following informalities: “wherein said vector further comprises a regulatory sequence which is operable linked to said nucleic acid sequences” should read “wherein said expression vector further comprises a regulatory sequence which is operably linked to said nucleic acid sequences”. Appropriate correction is required.

Claim(s) 13, 33 and 44 is/are objected to because of the following informalities: “the vector according to claim X” should read “the expression vector according to claim X”. Appropriate correction is required.

Claim(s) 17 is/are objected to because of the following informalities: “variable heavy/light chain complementarity determining region (CDR-H/L)” in line 4-5 and line 7-8, respectively, should be deleted because “CDR-H1” and “CDR-L1” were already defined previously in claim 3.  Alternatively, “variable heavy chain complementarity determining region (CDR-H) CDR-H1” should read “variable heavy chain complementarity determining region 1 (CDR-H1)”; and “variable light chain complementarity determining region (CDR-L) CDR-L1” should read “variable light chain complementarity determining region 1 (CDR-L1)” to avoid redundancy. Appropriate correction is required.

Claim(s) 18 is/are objected to because SEQ ID NO: 234 and 235 recited by claim 18 comprises all four chains of the bispecific antibody EGFRvIII-MCSP and EGFRvIII-MSLN, respectively.  It is unclear what part of each sequence corresponds to which chain of each bispecific antibody.  It is suggested that Applicant recite each SEQ ID NO for each chain of antibody.  Appropriate correction is required.  

Claim(s) 28, 39 and 50 is/are objected to because of the following informalities: “the group consisting of. SEQ ID NO:” should read “the group consisting of SEQ ID NO:” (i.e. the period between “of” and “SEQ ID NO:” must be deleted).  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10, 13-14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0010567 (hereinafter PGPub '567), US Patent No. 7521054 (hereinafter patent ‘054) and US20190119383 (hereinafter PGPub '383; PTO-892).
Regarding claim 3, PGPub '567 teaches a bispecific antibody “BsAb EpCAM-EGFRvIII, MR1.1” (paragraph 079). PGPub '567 teaches a trivalent bispecific antibody 
Regarding claim 4, PGPub '567 teaches a pharmaceutical composition comprising a bispecific antibody molecule (claim 4).
Regarding claim 10, PGPub '567 teaches a vector comprising the nucleic acid sequence encoding the bispecific antibody molecule (claims 13-14). 
Regarding claim 13, PGPub '567 teaches a host cell transformed with a vector (claim 17). 
	Regarding claim 14, PGPub '567 teaches a method for the production of a bispecific antibody molecule, said method comprising (a) culturing a host cell under conditions allowing the expression of the bispecific antibody molecule and (b) recovering the produced bispecific antibody molecule from the culture (claim 18).
Regarding claims 24, PGPub '567 teaches a kit comprising (A) bispecific antibody molecule which comprises (i) a first binding domain binding an antigen on CD8+ T-cells that does not naturally occur in or on CD8+ T-cells; and (ii) a second binding domain binding a tumor-specific antigen naturally occurring on the surface of a tumor cell; and (B) material required for transducing CD8+ T-cells obtained from a subject to be treated with an antigen that does not naturally occur in or on said CD8+ T-cells, wherein the material required for transducing CD8+ T-cells is a nucleic acid encoding an antigen that does not naturally occur in or on said CD8+ T-cells, wherein said bispecific antibody molecule is a trivalent antibody, and wherein said antigen that 
However, PGPub '567 does not teach a trivalent bispecific antibody wherein the second binding domain binds to MSLN.
Regarding claim 3, patent ‘054 teaches anti-mesothelin (anti-MSLN) antibody (column 4, lines 16-19). Patent ‘054 teaches SEQ ID NO: 11 which comprises SEQ ID NO: 15, 16 and 17 of instant application (SCORE; Result 3 of 15fus16fus17.rai). Patent ‘054 teaches SEQ ID NO: 4 which comprises SEQ ID NO: 18, 19 and 20 of instant application (SCORE; Result 3 of 18fus19fus20.rai).  PGPub '383 teaches SEQ ID NO: 77 which is same amino acid sequence as SEQ ID NO: 8 of instant application (see below for Result 1 of 8.rapbm).

Result 1 of 8.rapbm

    PNG
    media_image1.png
    384
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    581
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '567, patent ‘054 and PGPub '383 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute EpCAM binding domain of bispecific antibody of PGPub '567 with anti-MSLN antibody of patent ‘054 and then replace the light chain of anti-MSLN antibody with the light chain comprising same CDR sequences taught by 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 3-4, 10, 11-14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0010567 (hereinafter PGPub '567), US Patent No. 7521054 (hereinafter patent ‘054) and US20190119383 (hereinafter PGPub '383; PTO-892) as applied to claims 3-4, 10, 13-14, and 24 above, and further in view of US 2005/0123546 (hereinafter PGPub '546).
Regarding Claims 3-4, 10, 13-14, and 24, teachings of PGPub '567, patent ‘054 and PGPub '383 were discussed above. 
However, PGPub '567, patent ‘054 and PGPub '383 do not teach a polycistronic vector and a vector comprising a regulatory sequence which is operably linked to a nucleic acid sequence.

	Regarding claim 12, PGPub '546 teaches that the host cell of the present invention comprises at least one nucleic acid encoding a polypeptide having GnTIII activity that is operably linked to a constitutive promoter element (paragraph 048). Promoter element is a regulatory sequence.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '567, patent ‘054, PGPub '383 and PGPub '546 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use polycistronic expression vector which is already well known in the art in order to express the heavy chain and the light chain of antibody together from a single polycistronic expression vector. In the instant application, four different types of polypeptide (two for heavy chains and two for light chains) need to be expressed to form a trivalent, bispecific antibody as shown in Figure 9 of instant application. One of ordinary skill in the art would envisage that it would be advantageous to transform a single polycistronic expression vector into a host cell for expression than co-transform four different expression vectors each expressing each type of polypeptide. Furthermore, vectors comprising a regulatory sequence (e.g. promoter element for the control of protein expression) is well known in the art. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .



Claims 3-4, 10, 13-14, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0010567 (hereinafter PGPub '567), US Patent No. 7521054 (hereinafter patent ‘054) and US20190119383 (hereinafter PGPub '383; PTO-892) as applied to claims 3-4, 10, 13-14, and 24 above, and further in view of US2012/0301447 (hereinafter PGPub '447).
Regarding Claims 3-4, 10, 13-14, and 24, teachings of PGPub '567, patent ‘054 and PGPub '383 were discussed above. 
Regarding claim 25, PGPub '567 teaches SEQ ID NO: 18 which comprises SEQ ID NO: 52 of instant application (SCORE; result 4 of 52.rai).
Regarding claim 27, PGPub '567 teaches SEQ ID NO: 17 which comprises SEQ ID NO: 51 of instant application (SCORE; result 1 of 51.rni).
However, PGPub '567, patent ‘054 and PGPub '383 do not teach the fusion protein further comprising co-stimulatory signaling domain, transmembrane domain of CD28, and a stimulatory signaling domain of CD3ζ.
Regarding claims 25, PGPub '447 teaches that the CD19CAR-T2A-EGFRt_epHIV7 (pJ02104) and CD19CAR-T2A-EGFRt-T2A-IMPDH2dm_epHIV7 (pJ02111) lentiviral constructs contain a) the chimeric antigen receptor (CAR) sequences consisting of the VH and VL gene segments of the CD19-specific FmC63 H2-CH3, the transmembrane and cytoplasmic signaling domains of the costimulatory molecule CD28, and the cytoplasmic domain of the CD3ζ chain (paragraph 063). PGPub '447 further teaches cytotoxic T lymphocyte modified to express a CD19-specific chimeric antigen receptor (CAR) that signals via a cytoplasmic costimulatory (CD28) domain fused to the cytoplasmic CD3ζ domain exhibits superior antitumor potency that can be attributed to CD28-mediated survival and enhanced cytokine production (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '567, patent ‘054, PGPub '383 and PGPub '447 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would add transmembrane domain of CD28, CD28 co-stimulatory signaling domain, and stimulatory signaling domain of CD3ζ taught by PGPub '447 to the fusion protein of PGPub '567, patent ‘054 and PGPub '383 for superior anti-tumor potency that can be attributed to CD28-mediated survival and enhanced cytokine production as taught by PGPub '447. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 3-4, 10, 13-14, 24, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0010567 (hereinafter PGPub '567), US Patent No. 7521054 (hereinafter patent ‘054), US20190119383 (hereinafter PGPub '383; PTO-892), and US2012/0301447 (hereinafter PGPub '447) as applied to claims 3-4, 10, 13-14, 24, 25 and 27 above, and further in view of US patent No. 11192935 (hereinafter patent ‘935; PTO-892). 
Regarding Claims 3-4, 10, 13-14, 24, 25 and 27, teachings of PGPub '567, patent ‘054, PGPub '383, and PGPub '447 were discussed above.
However, PGPub '567, patent ‘054, PGPub '383, and PGPub '447 do not teach specific sequence for co-stimulatory signaling domain.
Regarding claim 28, patent ‘935 teaches CD28 co-stimulatory signaling domain comprising the amino acid sequence of SEQ ID NO: 56 (see below for Result 1 of 56.rai). 

Result 1 of 56.rai

    PNG
    media_image3.png
    475
    582
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '567, patent ‘054, PGPub '383, PGPub '447 and patent ‘935 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use specific sequence of SEQ ID NO: 56 taught by patent ‘935 for CD28 co-stimulatory signaling domain of the fusion protein taught by PGPub '567, patent ‘054, PGPub '383 and PGPub ‘447 to provide an alternative fusion protein comprising CD28 co-stimulatory signaling domain comprising specific sequence of SEQ ID NO: 56.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643